DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.

Status of the Claims


By amendment filed April 16, 2021 claims 1 and 38 have been. Claims 33, 37, 38, 43 through 47, 49, 52, 57 and 58 were previously withdrawn from consideration. Claims 1, 17 through 21, 23, 31, 33, 37, 38, 43 through 47, 49, 52, 57 and 58 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17-21, 23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation that the uncured modeling formulation comprises non-hydrophilic curable material which comprise oligomeric multi-functional curable material which are present at a concentration of no more than 50 wt% of the total weight of the formulation, and the claim also recites that the oligomeric multi-functional curable material is present at a concentration of lower than 20 wt% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 17-21, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. Patent # 6,841,116) in view of Suzuki et al (U.S. Patent Publication No. 2013/0234370) and Napadensky (U.S. Patent Publication No. 2011/0180952).
	In the case of claim 1, Schmidt teaches a method for additive manufacturing/selective deposition modeling of a three-dimensional object comprising sequentially forming a plurality of layer in a configured pattern corresponding to the shape of the object in a layer wise manner. The method comprised forming each layer by dispensing at least one uncured building material in the 
	Schmidt teaches that the build material comprised a modeling formulation which comprised at least one hydrophilic mono-functional curable material in the form of polypropylene glycol monomethacrylate and a hydrophilic multi-functional curable material in the form of triethylene glycol dimethacrylate. Schmidt teaches specific embodiment, Example 4, wherein the hydrophilic mono-functional curable material/polypropylene glycol monomethacrylate was present in the amount of 12 wt% by total weight and the hydrophilic multi-functional curable material/triethylene glycol dimethacrylate was present in the amount of 41.05 wt% by total weight giving a combined amount of 53.05 wt% by total weight which was within the required range of 50 wt% to 80 wt% by total weight. (Column 9 Line 58 through Column 10 Line 46)
	Example 4 of Schmidt further teaches that the composition comprised CN980 in the amount of 6.5 wt% (Column 10 Table 1), which applicant classifies as a non-hydrophilic oligomeric multi-functional curable material in the response filed September 07, 2020, and therefore Schmidt teaches that the uncured modeling formulation further comprised a non-hydrophilic oligomeric multi-functional curable material in an amount less than 20 wt%.
	Schmidt does not that the cured building/modeling material had a water absorption of at least 5%. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Suzuki teaches method for forming a three-dimensional object using a modeling material by photofabrication/ink-jet three dimensional printing (Abstract) wherein the water absorbency of the cured modeling material was a relevant process parameter affecting the structural stability of the cured/formed object when in contact with water/moisture (Page 2 Paragraph 0030).
	Based on the teachings of Suzuki, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the water absorption property of the cured building/modeling material of Schmidt through routine experimentation because the water absorbency of the cured/formed object affected the structural stability of the object when in contact with water/moisture.
	Neither Schmidt nor Suzuki specifically teach that upon curing the formulation the cured modeling material is characterized by HDT higher than 40℃ and an impact resistance higher than 25 J/m. However, the claims only require an impact resistance higher than 25 J/m when the cured modeling material had a HDT higher than 45℃ and only requires and HDT of higher than 40℃ when the impact resistance is higher than 40 J/m. Nowhere in Schmidt is there a teaching or suggestion that the impact resistance had to be higher than 40 J/m or that the HDT was higher than 45℃.
	Furthermore, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Napadensky teaches a process for forming an object by selective deposition (Abstract) wherein the heat deflection temperature (HDT) and the impact resistance were relevant process parameters affecting the stability of the cured build material (Page 24 Paragraph 0288 and Page 25 Paragraph 0319).
	Therefore, based on the teachings of Napadensky, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal HDT and impact resistance values for the cured modeling material of Schmidt in view of Suzuki through routine experimentation because these parameters affected the stability of the cured build/modeling formulation.
	As for claim 17, the hydrophilic mono-functional curable material/polypropylene glycol monomethacrylate of Schmidt was reads on Formula I of the claim in that R2 of Schmidt is a hydrophilic group in the form of propylene glycol.
	As for claims 18-21, the hydrophilic multi-functional curable material/triethylene glycol dimethacrylate of Schmidt comprises a hydrophilic oligomeric or polymeric moiety in the form of a poly(alkylene glycol) in the form of triethylene glycol and reads on Formula II, in that n is 1, m is 1 and k is 0; R3 and R4 are C1-alkyls; X1, X2, L1, P1, L2, L3 are absent and P2 is the hydrophilic oligomeric or polymeric moiety mentioned previously.
	As for claim 23, Table 1 of Schmidt teaches that the modeling formulate further comprised at least one additional mono-functional monomeric curable material and as was discussed previously it would have been obvious to have determined concentration of formulate components through routine optimzation.
.

Response to Arguments










Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 112(b) rejection are not persuasive because the claims still encompass a limitation wherein the non-hydrophilic curable material is limited to an oligomeric multi-functional curable material and therefore the claims are still indefinite because they require a broad claims followed by a narrow range within the same claim.
The secondary evidence submitted by applicant fails sufficiently show that a water absorption of at least 5% was “high” and therefore Suzuki teaches away from the claimed range. The fact that some commercially available building material had a water absorbency of less than 2% does not teach away from a building material having a water absorbance of at least 5%. None of the secondary evidence submitted by applicant clearly establishes that one of ordinary skill would not use a building material having a water absorption of 5% to manufacture a three-dimensional object.
Applicant’s argument concerning Schmidt are not persuasive because applicant has not provided any evidence to support their argument that one of ordinary skill would recognize that the cited formulation of Schmidt would not be able to have the “high” water absorbency as claimed. Though the formulation of Schmidt contains additional components which applicant alleges as being water resistant applicant has not provided any objective evidence that the formulations taught by Schmidt when cured would be incapable of having a water absorption of In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP section 716.01(c).
In response to applicant's argument that Example 4 of Schmidt teaches a formulation different from the one claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II. Nothing in Schmidt specifically teaches away from the claimed concentration ranges and therefore applicant’s arguments concerning the modeling formulation not containing more than 20 weight percent oligomeric multi-functional curable material are not persuasive.
Applicant’s arguments that the HDT and impact resistance values of claim 1 are unexpected and superior are not persuasive because applicant has not provided any evidence to support these conclusion. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles,
Applicant’s arguments concerning Napadensky are not persuasive because rarity is not evidence of unobviousness. Though a combination of “high” HDT and “high” impact resistance may be rare the combination was still known in the art. Furthermore, applicant has not provided any evidence that the claimed ranges for water absorption, HDT and impact resistance were unknown and unexpected in the art. Furthermore, the section of Napadensky cited by applicant are just examples. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
In response to applicant's argument that the references teach away from each other, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
	Claims 1, 17 through 21 and 23 and 31 have been rejected. Claims 33, 37, 38, 43 through 47, 49, 52, 57 and 58 have been withdrawn. No claims were allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.